Exhibit 10.2

DST SYSTEMS, INC.
2015 DIRECTORS' DEFERRED FEE PLAN
(ADOPTED EFFECTIVE MAY 12, 2015)
DST Systems, Inc., a Delaware corporation, (the "Company") adopts this DST
Systems, Inc. 2015 Directors' Deferred Fee Plan (the "Plan") for eligible
Directors. The Plan is adopted effective May 12, 2015.
ARTICLE I
PURPOSE
The purpose of the Plan is to provide Directors with the opportunity to (i)
receive Deferred Shares in lieu of (x) their annual cash Directors' fees (other
than Meeting Fees) and (y) their Directors' annual equity awards and (ii) defer
recognition of income tax until the settlement and payment of Deferred Shares
upon the Director's Separation from Service from the Board.
ARTICLE II    
DEFINITIONS
Certain capitalized terms used herein are defined parenthetically throughout
this Plan and/or defined in this Article II.
“Account” means the bookkeeping account established by the Company or its
delegate as provided in Section 3.2 to reflect Deferred Shares credited to the
Account.
“Beneficiary” means the same beneficiary in effect under the "Designation of
Beneficiary" made under the Company Equity Plan.
"Board" means the Company's Board of Directors.
"Change in Control" has the same definition as ascribed in the Company Equity
Plan as in effect on the Effective Date (and ignoring for this purpose any
amendment to such definition after the Effective Date), including the
requirement that in no event will a Change in Control be deemed to have occurred
under this Plan unless such event is also a change in control event under Code
section 409A.
"Code" means the Internal Revenue Code of 1986, as amended, and including all
applicable regulations and rulings promulgated thereunder.
"Company Equity Plan" means the Company's 2015 Equity and Incentive Plan, as the
same may be amended from time to time.
"Compensation" means all of a Director's annual cash retainer, retainer fees for
serving as a Lead Independent Director or chair of any committee of the Board,
and annual equity awards for service as a Director, but excluding any Meetings
Fees and payments made as reimbursement for expenses.




--------------------------------------------------------------------------------



"Deferral Election" means a Director's election to defer any Compensation under
the Plan. A Deferral Election shall be in writing and shall be delivered to the
Plan Administrator or its designee in a form prescribed by the Plan
Administrator.
"Deferred Share" means a Director's right to receive a Share upon the Director's
Separation from Service. A Director shall have no voting rights with respect to
a Deferred Share nor any right to receive a dividend on a Deferred Share but may
be eligible to receive additional Deferred Shares in connection with the
crediting of dividend equivalent payments in accordance with Section 4.3(b) of
this Plan. All Deferred Shares shall be issued under and subject to the Company
Equity Plan.
"Director" means any individual serving on the Board who is not an employee of
the Company or any of its subsidiaries.
"Effective Date" means May 12, 2015.
"Evergreen Election" means a Deferral Election that will continue in effect for
each subsequent Plan Year. An Evergreen Election may be terminated or modified
with respect to a future Plan Year at any time before the election becomes
irrevocable under Article IV (i.e., before 11:59:59 p.m. on December 31
immediately preceding January 1 of the Plan Year for which the Evergreen
Election would otherwise apply).
"Fair Market Value" means;
(i)
with respect to a Share or other securities, as of the applicable date of
determination, (a) the average of the highest and lowest reported sales prices
on the New York Stock Exchange Composite Transactions listing, or (b) if the
Shares or other securities are not listed on the New York Stock Exchange, Fair
Market Value will be determined by such other method as the Board determines
(which determination shall be conclusive) in good faith to be reasonable and in
compliance with Code section 409A;

(ii)
with respect to any property other than cash or securities, the market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee; and

(iii)
with respect to cash, the value of such cash in United States dollars.

"Meetings Fees" means any cash compensation earned by a Director and
attributable directly for attending or participating in a Board meeting or Board
committee meeting.
"Participant" means a Director who has completed and filed with the Plan
Administrator a Deferral Election to participate under Section 4.1.
"Plan Administrator" means person or persons designated to administer the Plan
pursuant to Article VI.
"Plan Year" means the calendar year.

2



--------------------------------------------------------------------------------



"Separates from Service" or "Separation from Service" means a Director ceasing
to serve as a director of the Company. A Director incurs a Separation from
Service upon the effective date of the director's cessation as a director of the
Company. Separation from Service shall have the same meaning as set forth under
Code section 409A and any applicable regulations or Treasury Department guidance
issued thereunder.
"Share" means a share of the common stock of DST Systems, Inc.
ARTICLE III    
PARTICIPATION, PLAN ACCOUNTS AND CREDITS
3.1    Participation in the Plan. Subject to the rules relating to eligible
timing to make Deferral Elections in accordance with Article IV below, any
individual who is a Director may participate in the Plan.
3.2    Establishment of Plan Accounts. The Company or its delegate shall
establish an Account on behalf of each Participant in the Plan. The amounts
specified in Sections 4.3 shall be credited to the Participant’s Account.
3.3    Adjustments to Plan Account. If at any time the number of outstanding
Shares shall be increased as the result of any stock dividend, subdivision,
reclassification of shares or any other similar event, the number of Deferred
Shares that are then credited to each Participant's Account shall be increased
in the same proportion as the outstanding number of Shares is increased, or if
the number of outstanding Shares shall at any time be decreased as the result of
any combination or reclassification of Shares, reverse stock split or any other
similar event, the number of Deferred Shares that are then credited to each
Participant's Account shall be decreased in the same proportion as the
outstanding number of Shares is decreased. If the Company shall at any time be
consolidated with or merged into any other corporation and holders of the Shares
receive common shares of the resulting or surviving corporation, the number of
Participant's Deferred Shares then credited to the Participant's Account shall
be multiplied by the number of common shares of stock given in exchange for a
Share upon such consolidation or merger. If, in such a consolidation or merger,
holders of the Shares shall receive any consideration other than common shares
of the resulting or surviving corporation, the Board, in its sole discretion,
shall determine the appropriate change in Participants' Accounts.
ARTICLE IV    
DEFERRAL ELECTIONS
4.1    Deferral Election. A Director may elect to defer Compensation by
completing a Deferral Election and submitting it to the Plan Administrator
during the Election Period. The Deferral Election must indicate:
(a)
That the Director desires to have all Compensation earned during the upcoming
Plan Year(s) converted into Deferred Shares under Section 4.3(a) and deferred
under the Plan. Deferral Elections with respect to less than all Compensation
are not permitted; and


3



--------------------------------------------------------------------------------



(b)
Whether the Director intends that his or her Deferral Election:

(i)
should continue for all future Plan Years until revoked (i.e., an Evergreen
Election); or

(ii)
that the Deferral Election should be effective for the single upcoming Plan Year
only and no additional Plan Year (i.e., not an Evergreen Election).

In the absence of Deferral Election completed and filed by a Director with the
Plan Administrator, any Compensation will be paid directly to the Director in
accordance with the Company's Director remuneration policy. Any Evergreen
Election may be revoked at any time prior to 11:59:59 p.m. on December 31
immediately preceding January 1 of the Plan Year for which the Evergreen
Election would otherwise apply.
4.2    Timing of Deferral Election to Participate.
(a)
General Rule. A Deferral Election with respect to Compensation to be earned
during the upcoming Plan Year may be made at any time before 11:59:59 p.m. on
December 31 immediately preceding January 1 of the Plan Year during which
Compensation would otherwise be earned.

(b)
Election for New Directors. Notwithstanding Section 4.2(a), with respect to an
individual who (i) first became a Director after May 13, 2014 or (ii) on or
after the Effective Date becomes a Director during a Plan Year (either by
election or appointment as a Director), such Director may make and provide to
the Plan Administrator a Deferral Election within thirty (30) days of the later
of (x) the Effective Date or (y) the date the individual first becomes a
Director (either by election or appointment as a Director), but any such
election with respect to such first year of his or her directorship shall apply
only with respect to Compensation paid for services to be performed after such
Deferral Election. For purposes of the preceding sentence, an individual who at
one point was a Participant, ceased being a Participant, and again becomes a
Director (either by election or appointment), shall be considered a new Director
only if:

(A)
he or she was not eligible to participate in the Plan (or any other plan or
arrangement required by Code section 409A to be aggregated with the Plan) at any
time during the twenty-four (24)-month period ending on the date he or she again
becomes a Director, or

(B)
he or she was paid all amounts previously due under the Plan (or any other plan
or arrangement required by Code section 409A to be aggregated with the Plan)
and, on and before the date of the last such payment, was not eligible to
continue to participate in the Plan (and any other plan or arrangement required
by Code section 409A to be aggregated with the Plan) for periods after such
payment.


4



--------------------------------------------------------------------------------



(c)
An election may not be revoked, changed or modified after the applicable filing
deadline specified in Section 4.2(a) and 4.2(b), including with respect to
Compensation paid after the individual ceases to be a Director. As provided in a
Deferral Election, a Deferral Election once made, either shall continue in
effect with respect to subsequent Plan Years, until a new election is filed by
the Participant in accordance with an election under Section 4.1(b)(i) or the
existing Deferral Election shall terminate at the end of the Plan Year for which
such election relates in accordance with an election under Section 4.1(b)(ii).

4.3    Mode of Deferral. All deferrals of a Participant's Compensation shall be
in the form of a credit of Deferred Shares to the Participant's Account. Credits
shall be recorded in accounts established in Participants' names on the books of
the Company.
(a)
Conversion of Compensation to Deferred Shares. If a Deferral Election has been
made, all of a Director's Compensation otherwise payable during the Plan Year
shall be converted into that number of Deferred Shares equal to the quotient
obtained by dividing (i) the total amount of Compensation (i.e., total amount of
cash and total Fair Market Value of equity (valued as of date of grant)) that
otherwise would have been paid to the Director by (ii) the Fair Market Value of
a Share on the date such cash payment or annual equity award would otherwise be
due to the Director. Any fractional Share shall be rounded up to a whole Share.

(b)
Conversion of Dividend Equivalents to Deferred Shares. As of the date any
dividend is paid to shareholders of Shares, a Participant's Account shall also
be credited with an additional number of Deferred Shares (including fractions of
a Share) equal to the quotient obtained by dividing (i) the total amount of cash
dividends that otherwise would have been paid to the Director if all of the
Deferred Shares (including fractions of a Deferred Share) were actual Shares by
(ii) the Fair Market Value of a Share on the date such cash dividends would
otherwise have been paid to the Director. In case of dividends paid in property,
the dividend shall be deemed to be the Fair Market Value of the property at the
time of distribution of the dividend, as determined by the Plan Administrator,
and the Company shall credit the Participant's Account with additional Deferred
Shares in the same manner as set forth above in this Section 4.3(b).

The Company shall not credit or deposit any actual Shares in an Account, but
only make bookkeeping entries as if deposits had been made. If, for its own
convenience, the Company should make deposits, any deposited sums shall remain a
general, unrestricted asset of the Company and shall not be deemed as being held
in trust, escrow or in any other fiduciary manner for the benefit of the
Participant.
ARTICLE V    
PLAN BENEFITS
5.1    General Payment Upon Separation from Service or Change in Control. As
soon as administratively practicable following the earlier of a Change in
Control or a Director's Separation

5



--------------------------------------------------------------------------------



from Service for any reason, the Participant’s Account shall be distributed to
the Participant. Each whole Deferred Share shall be converted and paid as a
Share and any fractional Deferred Share shall be rounded up and paid as a whole
Share. If a Director's Separation from Service is on account of the Director's
death, the payment of Shares shall be made to the Participant's Beneficiary.
5.2    Permissible Acceleration of Benefits. Notwithstanding any other provision
hereof to the contrary, the Plan Administrator, in its sole discretion, may
allow for the acceleration of a payment as permitted under Treasury Regulations
§ 1.409A 3(j)(4) such as but not limited to (i) distributions pursuant to a
domestic relations order (§ 1.409A 3(j)(4)(ii)); (ii) distributions to comply
with an ethics agreement with the Federal government (§ 1.409A 3(j)(4)(iii));
and (iii) distributions upon the inclusion of income under Code section 409A (§
1.409A 3(j)(4)(vii)).
ARTICLE VI    
ADMINISTRATION
The Board may designate an administrator of the Plan. Absent designation of an
administrator by the Board, the Secretary of the Company shall administer the
Plan. The administrator shall have discretionary authority with respect to the
construction, application and interpretation of Plan provisions. The
administrator may appoint a person or persons to assist the administrator in the
day-to-day administration of the Plan. The Board, or a committee designated by
the Board, may from time to time establish rules for the administration of the
Plan that are not inconsistent with the provisions of the Plan. The Board may
delegate all of its rights, obligations and duties under the Plan to a committee
of the Board.


ARTICLE VII    .
CLAIMS PROCEDURE
7.1    General. Any Participant or Beneficiary (“claimant”) who believes he or
she is entitled to Plan benefits which have not been paid may file a written
claim for benefits with the Board or its delegate within one (1) year of the
Participant’s Separation from Service. If any such claim is not filed within one
(1) year of the Participant’s Separation from Service, neither the Plan nor the
Company shall have any obligation to pay the disputed benefit and the claimant
shall have no further rights under the Plan. If a claim for a disputed Plan
benefit is wholly or partially denied, notice of the decision will be furnished
to the claimant by the Board or its delegate within a reasonable period of time,
not to exceed sixty (60) days, after receipt of the claim by the Board or its
delegate. Any claimant who is denied a claim for benefits will be furnished
written notice setting forth:


(a)    the specific reason or reasons for the denial;


(b)    specific reference to the pertinent Plan provision upon which the denial
is based;


(c)
a description of any additional material or information necessary for the
claimant to perfect the claim; and



(d)    an explanation of the Plan’s appeals procedure.

6



--------------------------------------------------------------------------------





7.2    Appeal Procedures. To appeal a denial of a claim, a claimant or the
claimant’s duly authorized representative may request a review by written
application to the Board or its delegate not later than sixty (60) days after
receipt by the claimant of the written notification of denial of a claim. In
connection with such appeal, the claimant or the claimant’s duly authorized
representative may review pertinent documents and may submit issues and comments
in writing.
A decision on review of a denied claim will be made by the Board or its delegate
not later than sixty (60) days after receipt of a request for review, unless
special circumstances require an extension of time for processing, in which case
a decision will be rendered within a reasonable period of time, but not later
than one hundred twenty (120) days after receipt of a request for review. The
decision on review will be in writing and shall include the specific reasons for
the denial and the specific references to the pertinent Plan provisions on which
the decision is based.


ARTICLE VIII    
MISCELLANEOUS PROVISIONS
8.1    Amendment or Termination of Plan. The Plan may be amended by a favorable
vote of a majority of the members of the Board who are not Participants in the
Plan or, in the event all Directors are Participants, by a favorable vote of
two-thirds of all Directors. The Plan may be terminated at any time by the Board
provided that such termination shall not affect the Accounts in existence at the
time of the termination which Accounts shall continue and be distributed as if
the Plan had not terminated. No amendment or termination of the Plan may
accelerate the date of payment of a Participant’s Account as provided herein,
except as permitted by law.
8.2    Non-Alienability. The rights of a Participant to the payment of benefits
as provided in the Plan may not be assigned, transferred, pledged or encumbered
or be subject in any manner to alienation or anticipation. No Participant may
borrow against the Participant’s interest in the Plan. No interest or amounts
payable under the Plan may be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind, whether voluntary or involuntary, including but not limited
to, any liability which is for alimony or other payments for the support of a
spouse or former spouse, or for any other relative of any Participant.
8.3    Withholding for Taxes. To the extent required by law, the Company shall
withhold from a Participant’s Compensation or Plan distributions such taxes as
are required to be withheld for employment taxes. To the extent required by law,
the Company shall withhold from a Participant’s Plan distributions such taxes as
are required to be withheld for federal, state or local government income tax
purposes.
8.4    Income and Excise Taxes. Each Participant (or the Participant’s
Beneficiary) is solely responsible for the payment of all federal, state, and
local income and excise taxes resulting from the Participant’s participation in
this Plan.

7



--------------------------------------------------------------------------------



8.5    Successors and Assigns. The provisions of this Plan are binding upon and
shall inure to the benefit of the Company, its successors and assigns, and each
Participant, such Participant’s Beneficiaries, heirs, and legal representatives.
8.6    Governing Law. This Plan shall be subject to and construed in accordance
with the laws of the State of Missouri, without reference to conflicts of laws
rules.
8.7    Funding. No promise hereunder shall be secured by any specific assets of
the Company, nor shall any assets of the Company be designated as attributable
or allocated to the satisfaction of such promises.
8.8    Termination. The Company reserves the right to terminate this Plan
subject to the restrictions imposed by Section 409A and authoritative guidance
thereunder.
8.9    Accounts Taxable Under Code section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code section 409A. If any provision of this
Plan shall be determined to contravene Code section 409A, the regulations
promulgated thereunder, regulatory interpretations or announcements with respect
to Code section 409A, any such provision shall be void and have no effect and
may be amended by the Company without the consent of the Participant, for the
purpose of Code section 409A compliance. Moreover, this Plan shall be
interpreted at all times in such a manner that the terms and provisions of the
Plan comply with Code section 409A, the regulations promulgated thereunder, and
regulatory interpretations or announcements with respect to Code section 409A.
Any payment hereunder, including any payment upon a Change in Control, may be
made in accordance with the payment timing rules set forth in Treasury
Regulation § 1.409A-3(d). The Company shall have the authority to void any
Deferral Election hereunder if necessary to maintain the Plan in compliance with
Code section 409A and, pursuant to its authority to interpret the Plan, may
sever from the Plan or any Deferral Election any provision or exercise of a
right that otherwise would result in a violation of Code section 409A.
8.10    Relation to Company Equity Plan. All Deferred Shares and Shares issued
pursuant to this Plan are subject to any applicable terms, conditions and
restrictions of the Company Equity Plan, including, but not limited to,
limitations on the number of Shares available for issuance under such plan and
any securities registrations thereunder.

8

